Citation Nr: 0825464	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-38 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 28, 1966 to 
August 4, 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Regional 
Office (RO) that denied service connection for a psychiatric 
disability, to include schizophrenia.

The veteran failed to appear at a scheduled hearing before 
the Board on March 5, 2008.  However, during an April 2006 
hearing before the Board on the issues of entitlement to a VA 
loan guaranty and entitlement to nonservice-connected pension 
benefits, the veteran also offered statements regarding the 
issue of service connection for a psychiatric disability, to 
include schizophrenia. 

By a May 2008 statement, the veteran's representative waived 
initial RO consideration of any evidence submitted after the 
case was appealed to the Board.  38 C.F.R. § 20.1304 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for 
service connection for a psychiatric disorder, to include 
schizophrenia.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

Service treatment records reflect that upon entry into active 
duty in June 1966, the veteran was found unsuitable for 
service based on a diagnosis of immature personality.  In 
July 1966, the veteran complained of frequent headaches and 
multiple somatic symptoms and a mental examination revealed 
an immature, passive youth, borderline intelligence with no 
evidence of psychosis, neurosis, organic brain dysfunction or 
depression.  The separation examination notes that the 
veteran was honorably discharged in August 1966 based on 
unsuitability for service due to an immature personality.

Private medical records from January 1983 to May 2008 reflect 
that the veteran has been diagnosed with varying psychiatric 
disorders including borderline mental retardation with 
somatization overlays, borderline personality disorder, 
paranoid schizophrenia, delusional disorder, borderline 
intellectual functioning, adult antisocial behavior, 
intermittent explosive disorder, psychosexual disorder, 
limited intelligence, dysthemic disorder, antisocial 
personality disorder and schizophrenia.  The earliest medical 
evidence of psychiatric treatment following service was in 
January 1983.  In May 2008, after a full examination, a 
private physician concluded that since schizophrenia most 
often became evident in the late teen years, the veteran's 
claim that he suffered from schizophrenia in 1965 was 
credible. 

In statements presented during an April 2006 Board hearing, 
the veteran claimed to experience auditory hallucinations 
while in service and that psychiatric symptoms, including 
hallucinations, continued to manifest in the time following 
separation from service.  

As the record shows evidence of immature personality in 
service, lay evidence that a psychiatric disability may have 
existed in service and evidence of a current psychiatric 
disability which could be associated with service, a VA 
examination is necessary to obtain an opinion as to whether 
the veteran's current disability is related to his military 
service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 
410 (2006).  

Ongoing medical records of psychiatric treatment should also 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated him for a psychiatric 
disability since the veteran filed his 
claim in April 2005.  After securing any 
necessary release, such records should be 
requested, including any pertinent VA 
treatment records, and all records which 
are not duplicates should then be 
associated with the claims file.

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current nature of the veteran's 
psychiatric disability, to include 
schizophrenia.  The claims folder must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis for any psychiatric 
disabilities found.  For each current 
psychiatric disability, the examiner 
should express an opinion as to whether it 
is more likely, less likely, or at least 
as likely as not that a current 
psychiatric disability had its onset in 
service or is otherwise related to 
service. The examiner is also asked to 
reconcile the inservice diagnosis with any 
current pathology, if possible. A 
rationale for any opinions should be 
provided.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

